Case 2:21-cv-00778-TAD-KK Document 73-7 Filed 04/27/21 Page 1 of 13 PageID #: 511




                   EXHIBIT D
Case 2:21-cv-00778-TAD-KK Document 73-7 Filed 04/27/21 Page 2 of 13 PageID #: 512




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                LAKE CHARLES DIVISION

   THE STATE OF LOUISIANA, By and
   through its Attorney General, JEFF
   LANDRY, et al.,
                                 Plaintiffs,         Civ. No.:      2:21-cv-00778-TAD-KK
                  v.
                                                     Judge:         Terry A. Doughty
   JOSEPH R. BIDEN, JR., in his official
   capacity as President of the United States, et    Mag. Judge:    Kathleen Kay
   al.,

                                  Defendants,

   and

   HEALTHY GULF, et al.,

                          Intervenor-Defendants.



                              DECLARATION OF PETER NELSON

         1.      My name is Peter Nelson, and I am the Director of Federal Lands at Defenders of

  Wildlife (“Defenders”), a position I have held for over 13 years. I am also a member of

  Defenders. As a member and staff member of Defenders, I rely on Defenders to represent my

  personal and professional interests in protecting wildlife species and their habitats through

  advocacy, litigation, public education and outreach, and other means. Given my length of service

  to Defenders and my position within the organization, I am familiar with Defenders’ broad scope

  of work across programs and across regions to advocate for the protection of public lands and

  waters both onshore and offshore from the ravages of fossil fuel and mineral exploration and

  extraction.

         2.      Founded in 1947, Defenders of Wildlife is a non-profit 501(c)(3) membership

  organization dedicated to the protection and restoration of all native wild animals and plants in
Case 2:21-cv-00778-TAD-KK Document 73-7 Filed 04/27/21 Page 3 of 13 PageID #: 513




  their natural communities and the preservation of the habitats on which these species depend.

  Headquartered in Washington, DC, Defenders has regional and field offices in Alaska, Arizona,

  California, Colorado, Florida, Montana, New Mexico, North Carolina, Ohio, Oregon, Texas,

  Washington, and Wyoming. Defenders advocates for the sound management of our public lands

  and waters with a particular focus on the conservation of imperiled and protected species.

         3.      Defenders has 361,465 dues-paying members and nearly 2 million activists and

  supporters nationwide. Members of Defenders live near, travel to, recreate in, and otherwise use

  and enjoy federal lands and waters where oil and gas exploration and development is occurring

  or has been proposed, including coastal and offshore areas off the Atlantic Coast, the Gulf of

  Mexico, California, and Alaska, as well as federal lands across the country, including Alaska,

  California, and the Intermountain West. These members use and enjoy these areas for many

  aesthetic, recreational, scientific, commercial, and subsistence uses, such as camping, hiking,

  boating, wildlife viewing and photography, hunting and fishing, diving and swimming, scientific

  research and observation, and spiritual enjoyment.

         4.      As a resident of Bozeman, Montana, I regularly visit, use, and enjoy federal

  public lands within the states of Montana, Wyoming, and Idaho—including national forests,

  national wildlife refuges, and Bureau of Land Management lands—to hike, camp, fish, ski, view

  wildlife, and seek opportunities for solitude.

         5.      Defenders’ members’ use and enjoyment of these areas have been impaired by the

  impacts of past oil, gas, and mineral exploration and extraction. For example, in the Gulf of

  Mexico, following the Deepwater Horizon catastrophe, Defenders’ members’ use and enjoyment

  of areas affected by the nation’s worst oil spill in history was substantially impaired not only by

  the oil and other chemicals present on the beaches and in the water but also by the diminished



                                                   2
Case 2:21-cv-00778-TAD-KK Document 73-7 Filed 04/27/21 Page 4 of 13 PageID #: 514




  opportunity to view wildlife resulting from the massive die-offs suffered by many species,

  including imperiled and protected species such as sea turtles and dolphins. Many of those

  impacts continue to this day. Defenders’ members who have traveled across the Arctic Slope in

  Alaska have had their use and enjoyment of the Arctic ecosystem impaired by the extensive

  scarring across the landscape from past seismic exploration and other oil and gas activities.

  Despite many of these activities occurring decades ago, the tracks and depressions on the ground

  of this uniquely fragile landscape are still visible.

          6.      Defenders’ members’ use and enjoyment of areas currently proposed for lease

  sales are at risk from the impacts of future oil and gas exploration and development. Defenders’

  members are concerned about the wide-ranging impacts of fossil fuel exploration and extraction

  on federal lands and in federal waters, including air and water pollution, chemical releases and

  spills, ground disturbance, direct and indirect impacts to species, including habitat alteration and

  destruction, noise and disturbance, and invasive species introductions, and especially the release

  of heat-trapping gases responsible for climate change. These impacts diminish their enjoyment of

  these areas and adversely affect their ability to engage in the aesthetic, recreational, scientific,

  commercial, and subsistence pursuits these areas afford them. My use and enjoyment of federal

  lands in Montana and Wyoming will be acutely impacted by oil and gas development activities,

  particularly my ability to view and experience wildlife in their natural habitats, such as greater

  sage-grouse lekking, or the migration of mule deer.

          7.      Defenders advocates on behalf of its members and on behalf of imperiled and

  protected species that cannot advocate for themselves to protect them from the impacts of fossil

  fuel exploration and extraction on federal lands and in federal waters. Fossil fuel activities affect

  habitats and species through multiple pathways. First, because federal lands account for nearly



                                                     3
Case 2:21-cv-00778-TAD-KK Document 73-7 Filed 04/27/21 Page 5 of 13 PageID #: 515




  25 percent of U.S. greenhouse gas emissions, they are implicated in global changes to climate

  and habitat patterns. Second, industrial development associated with fossil fuels destroys and

  diminishes habitat and leads to increased pollution and disturbance. This is of special concern for

  biodiversity in the United States where development footprints and effect zones overlap habitat

  for imperiled and protected species. Third, even once extraction has ended, improperly plugged

  or abandoned wells can leak methane into the air, discharge oil into the ocean, and otherwise

  contaminate soils and water.

          8.      Defenders’ Federal Lands Program works to protect public lands and waters

  essential to wildlife conservation across the United States, including the 95 million acres of land

  and 760 million acres of submerged lands and waters of the National Wildlife Refuge System,

  the 193 million acres of the National Forest System, and the 84 million acres and 3,095 miles of

  coastline in the National Park System, as well as the 258 million acres of public lands under the

  jurisdiction of the Bureau of Land Management (BLM). Defenders advocates at the national,

  regional, unit and project-specific levels to ensure their protection from the adverse impacts of

  fossil fuel extraction.

          9.      The National Wildlife Refuge System is the world’s largest system of protected

  areas dedicated first and foremost to conserving and restoring fish, wildlife, and plants, and their

  habitats. It provides habitat for more than 8,000 species, including more than 500 species listed

  under the Endangered Species Act (ESA) on at least 444 of the 568 wildlife refuges. Yet even

  national wildlife refuges are not fully protected from the adverse impacts of oil and gas

  operations. Over 200 national wildlife refuges collectively contain over 5,000 oil and gas wells,

  of which approximately 1,665 wells in more than 100 refuges are actively producing oil and gas.

  The estimated cost for cleaning up orphaned wells on national wildlife refuges currently stands at



                                                   4
Case 2:21-cv-00778-TAD-KK Document 73-7 Filed 04/27/21 Page 6 of 13 PageID #: 516




  between 67 and 484 million dollars. Defenders has long advocated for comprehensive

  regulations of fossil fuel extraction in the National Wildlife Refuge System, including by

  providing congressional testimony and submitting detailed comments on the U.S. Fish and

  Wildlife Service’s proposed regulations to manage non-federal oil and gas development on

  refuge system lands as well as continuing to advocate for plugging abandoned wells, restoring

  sites to productive native wildlife habitats, and maintaining the general prohibition against

  federal oil and gas development on refuge system lands.

         10.     Defenders has a history of advocating for the proper consideration of wildlife and

  habitat protection in the administration of the federal oil and gas program. For example, in

  November 2020, we provided comment to the U.S. Forest Service on proposed revisions to that

  agency’s Oil and Gas Resources regulations (36 C.F.R. Part 228, Subpart E RIN 0596-AD33)

  that would have facilitated greater fossil fuel development on National Forest System lands to

  the detriment of imperiled wildlife, including species protected under the ESA. Defenders has

  also participated in every phase of the National Sage-Grouse Planning Strategy since its

  inception in 2011, including the 2015 Greater Sage-grouse Plans, which included a requirement

  that the BLM prioritize oil and gas leasing outside of sage-grouse priority and general habitat

  areas before considering leasing proposals within those designated habitat areas. Defenders has

  consistently advocated for application of the best available science to limit oil and gas

  development in sage-grouse priority habitat because the sagebrush steppe is among the most

  imperiled landscapes in North America and sagebrush habitat continues to be degraded and

  fragmented by gas and oil drilling and associated infrastructure. Defenders advocated against

  provisions in the 2018 Resource Management Plan Amendments that undermined the

  prioritization policy established in the 2015 Plan. Most recently, Defenders submitted



                                                   5
Case 2:21-cv-00778-TAD-KK Document 73-7 Filed 04/27/21 Page 7 of 13 PageID #: 517




  information to the Department of the Interior for consideration in DOI’s review of the federal oil

  and gas program.

         11.     Across the nation, Defenders has long worked to protect iconic landscapes and

  species from fossil fuel extraction. Defenders has worked for 30 years to protect the Arctic

  National Wildlife Refuge from oil and gas drilling in the halls of Congress, before federal

  agencies, and in the courtroom. Defenders has fought repeated legislative efforts to open the

  Refuge’s Coastal Plain to oil drilling while simultaneously advocating for permanent protections

  under the Wilderness Act.

         12.     Over the last three years, our most urgent goal for the Arctic Refuge has been to

  restore protections lost on account of the Tax Bill Congress enacted in December 2017. That Act

  mandates opening the Coastal Plain to destructive oil leasing and drilling, despite opposition

  from close to 70 percent of Americans. Defenders drafted technical comments focused on polar

  bear and other wildlife for administrative processes related to this mandate and, together with our

  Indigenous and conservation allies, sued the Bureau of Land Management and the U.S. Fish and

  Wildlife Service over their unlawful National Environmental Policy Act (NEPA) and ESA

  documents on its leasing program. The grossly inadequate environmental analyses underscore

  the need for a comprehensive re-evaluation of the federal government’s policies and practices of

  permitting fossil fuel extraction on some of the most biologically significant landscapes in our

  nation—indeed, the world.

         13.     Although President Biden temporarily halted activities relating to the Arctic

  Refuge leasing program pursuant to executive order, the Refuge and other federal lands in

  Alaska are at continuing risk of the impacts of fossil fuel exploration and development both on-

  and offshore. For example, within the National Petroleum Reserve-Alaska (NPR-A), BLM



                                                   6
Case 2:21-cv-00778-TAD-KK Document 73-7 Filed 04/27/21 Page 8 of 13 PageID #: 518




  recently approved ConocoPhillips’ Willow Master Development Plan, a project that may include

  as many as 5 drill sites, 37 miles of gravel roads, a gravel mine, up to 700 miles of ice roads

  during construction, hundreds of miles of pipelines, airstrips, and an operations center. If fully

  built out, the project will produce 590 million barrels of oil and add roughly 260 million metric

  tons of greenhouse gases over its 30-year lifespan. It will adversely affect the Southern Beaufort

  Sea stock of polar bears, one of the most gravely imperiled polar bear populations of this

  threatened species and degrade designated critical habitat for the species. It will significantly

  impact the Teshekpuk Lake Special Area, which contains the largest wetlands complex in the

  circumpolar Arctic and provides globally significant habitat for migratory birds, with the greatest

  density of shorebird nesting in the circumpolar Arctic. It also provides important calving and

  insect relief habitat and migratory corridors for the Teshekpuk caribou herd, a critical subsistence

  resource for Arctic Slope Indigenous communities. As with the Arctic Refuge, Defenders has

  invested years of effort into protecting the NPR-A through advocacy to the legislative and

  executive branches. Now that the Willow Project has been approved, Defenders has gone to

  court to challenge the federal agencies’ unlawful NEPA and ESA documents.

         14.     Defenders has also spent years opposing offshore oil and gas leasing and

  development on the Outer Continental Shelf and challenging the federal government’s repeated

  violations of federal environmental law in connection with offshore leasing and permitting of the

  various stages of exploration and development.

         15.     In the Gulf of Mexico and its bordering states, Defenders has spent decades

  advocating for coastal and marine imperiled and protected species that have suffered or are at

  risk of suffering significant adverse impacts from fossil fuel exploration and production, such as

  fish, corals, sea turtles, shorebirds, and marine mammals such as whales, dolphins, and manatees.



                                                    7
Case 2:21-cv-00778-TAD-KK Document 73-7 Filed 04/27/21 Page 9 of 13 PageID #: 519




  In the wake of the Deepwater Horizon catastrophe in the Gulf of Mexico in 2010, Defenders and

  its conservation allies filed a number of suits against the Bureau of Ocean Energy Management

  for failing to conduct adequate environmental reviews for exploration plans, Defenders of

  Wildlife v. BOEM, 684 F.3d 1242 (11th Cir. 2012), new Lease Sale 213, Defenders of Wildlife v.

  BOEM, 871 F. Supp. 2d 1312 (S.D. Ala. 2012), and new Lease Sale 216/222, Oceana v. BOEM,

  37 F. Supp. 3d 147 (D.D.C. 2014).

         16.     More recently, Defenders and its conservation allies have challenged the Bureau

  of Safety and Environmental Enforcement’s unlawful decision in 2019 to roll back safety

  regulations promulgated in 2016 that required significant safety improvements to well control

  and blowout preventer systems that had failed so disastrously in the Deepwater Horizon

  catastrophe, leading to significant loss of human life. The catastrophe was the largest and most

  destructive offshore oil spill in U.S. history. It irretrievably degraded the Gulf of Mexico, and

  indeed continues to do so. That case is pending in federal district court in the Eastern District of

  Louisiana. Sierra Club v. Angelle, Civ. No. 19-cv-13966-BWA-MBN (E.D. La.).

         17.     In the Atlantic, Defenders has had to invest significant advocacy and litigation

  efforts into opposing offshore leasing and exploration in the Atlantic Ocean that posed

  substantial threats to endangered North Atlantic right whales and other marine life such as sea

  turtles and pilot whales. Defenders submitted comments opposing applications for permits under

  the Outer Continental Shelf Lands Act (OCSLA) and the Marine Mammal Protection Act

  (MMPA) to conduct exploratory seismic surveys for undersea deposits of fossil fuels in the OCS

  off the Atlantic Coast in federal waters from Delaware to Florida, a significant portion of the

  right whale’s migratory habitat and an area that encompasses the species’ only known calving

  habitat in the warm, shallow waters from South Carolina to Florida. Seismic surveys for oil and



                                                    8
Case 2:21-cv-00778-TAD-KK Document 73-7 Filed 04/27/21 Page 10 of 13 PageID #: 520




  gas blast the water column with dozens of high-volume airguns towed in arrays that fire off

  blasts as often as every 10 seconds around the clock for months on end. Noise from these blasts

  can disturb, injure, and even kill animals across the entire marine ecosystem, from the smallest

  zooplankton to the largest whales. Defenders and its conservation allies filed a complaint and

  preliminary injunction based on the permitting agency’s violations of the ESA, MMPA, and

  NEPA. South Carolina Conservation League v. Nat’l Marine Fisheries Service, Civ. No. 2:18-

  cv-3326-RMG (D.S.C.). Although that case was successfully concluded following the expiration

  of the challenged permits, continued or expanded offshore lease sales will perpetuate the demand

  for seismic surveys that kill and injure marine species throughout the food web, damaging

  marine ecosystems.

         18.     In Alaska, Defenders opposes offshore leasing because, among other reasons, of

  the significant risks to imperiled marine species such as the endangered Cook Inlet distinct

  population segment of the beluga whale and the threatened southwestern Alaska distinct

  population segment of the northern sea otter. Cook Inlet, located in southcentral Alaska, is

  adjacent to Alaska’s largest population center and port—Anchorage—where along with other

  communities, over 65 percent of Alaska’s human population resides.

         19.     Cook Inlet beluga whales face a wide range of threats from increasing

  industrialization, including climate impacts, noise pollution, toxic dumping, and habitat

  degradation from oil and gas development and other industrial activities. With only 279

  surviving individuals, this population has declined over 75 percent from its historic population

  and continues to decline at a rate of 2.3 percent annually. The northern sea otter population,

  meanwhile, has experienced a 55 to 65 percent population decline since the mid-1980s, and faces




                                                   9
Case 2:21-cv-00778-TAD-KK Document 73-7 Filed 04/27/21 Page 11 of 13 PageID #: 521




  threats including oil spills, pollutants, disturbance from recreational and industrial activities, and

  killer whale predation.

         20.     The currently postponed Lease Sale 258 in the northern portion of the Cook Inlet

  Planning Area would encompass approximately a million acres. Defenders strongly opposed

  Lease Sale 258 because of the myriad unacceptable and unjustifiable environmental impacts

  development of this lease would entail, including exacerbating climate change and adversely

  affecting Cook Inlet belugas and northern sea otters through noise, oil spills and discharged

  waste, and degradation of designated critical habitat.

         21.     Defenders fully supports the current pause on oil and gas leasing on federal lands

  and waters resulting from Section 208 of President Biden’s Executive Order 14008, “Tackling

  the Climate Crisis at Home and Abroad,” (86 Fed. Reg. 7619 (Jan. 27, 2021)). Defenders has

  submitted comments to the Department of the Interior urging the federal government to

  undertake a comprehensive programmatic review to arrive at a course forward consistent with

  the United States’ goal of limiting climate change to 1.5 degrees Celsius and President Biden’s

  goal of protecting 30 percent of U.S. lands and waters by 2030. Defenders advocates that the

  federal government maintain this pause on oil and gas leasing during the pendency of the review

  process while aggressively starting to transition towards the goal of zero emissions from federal

  lands. Defenders supports the use of all existing legal mechanisms to remediate, mitigate, and

  prevent further harms to federal lands and waters and to the planet’s climate from fossil fuel and

  mineral extraction activities, such as increasing bonding rates to reflect the true cost of

  reclamation and plugging, canceling improperly-let leases, and withdraw or reconsider decisions

  authorizations issued in violation of statutes such as the ESA, MMPA, NEPA, and others.




                                                    10
Case 2:21-cv-00778-TAD-KK Document 73-7 Filed 04/27/21 Page 12 of 13 PageID #: 522




         22.     The current pause on leasing protects Defenders’ members’ interests by

  preventing or reducing the adverse impacts from oil and gas exploration and extraction on

  federal lands and waters. The pause on leasing will ensure that these interests are not further

  impaired by additional air and water pollution, habitat destruction and modification, diminution

  in wildlife populations, and climate-altering emissions during the pendency of the programmatic

  review underway. In turn, the programmatic review will benefit Defenders and its members by

  providing information on the full scope of fossil fuel and mineral exploration and extraction on

  federal lands and waters and the ways in which the federal government must improve its

  management of our federal lands and waters to ensure that public resources and the public

  interest in these resources are vigorously protected for the benefit of all. Following the

  programmatic review, Defenders will in turn be better able to educate its members and the public

  on how existing laws and regulations must be implemented and strengthened to ensure the

  vibrancy and abundance of our public lands and waters that we hold in trust for future

  generations are restored, protected, and expanded.

         23.     If, on the other hand, the current pause on leasing were to be enjoined on a

  temporary or permanent basis, Defenders and its members will be directly harmed by the

  continuation of and increase in oil and gas leasing on public lands and waters subject to the

  piecemeal, antiquated, and inadequate regulations and policies currently in place. The lease sale

  areas currently under the temporary pause will be inundated by oil and gas activity harming

  Defenders’ and its members’ aesthetic, recreational, scientific, commercial, and subsistence uses

  of these public lands and waters. These include areas within Montana and Wyoming where I

  recreate and otherwise use and enjoy federal lands.




                                                   11
Case 2:21-cv-00778-TAD-KK Document 73-7 Filed 04/27/21 Page 13 of 13 PageID #: 523




        I declare under penalty of perjury that the foregoing is true and correct.

        Dated this 23rd day of April, 2021.




                                               ___________________
                                                Peter Nelson




                                                 12
